                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 v.                                             )
                                                ) Docket no. 2:18-cr-00063-GZS
 RICHARD DANIELS, et al.,                       )
                                                )
                                                )
                        Defendants.             )


                       ORDER ON DEFENDANTS’ MOTION
            RE: EARLY DISCLOSURE OF JENCKS MATERIAL (ECF NO. 411)


       Before the Court is Defendants Brian Bilodeau & Brian Bilodeau, LLC (together, the

“Bilodeau Defendants”) Motion for Early Disclosure of Jencks Materials (ECF No. 411). Having

considered the Motion, the Government’s Response (ECF No. 497), and Defendants’ Reply (ECF

No. 588), the Court now DENIES the Motion.

       The Jencks Act requires the Government to produce relevant statements of its testifying

witnesses “after” the direct testimony of said witness. 18 U.S.C. § 3500(b). As noted in the

Government’s Response, the case law makes clear that the Court does not have the discretion to order

early disclosure of Jencks material. See id., PageID # 1497. Moreover, the Government has indicated

a willingness to work with Defendants to engage in a reciprocal exchange of Jencks material in

advance of trial with a goal of avoiding delay in any future proceedings. If these efforts do not yield

a viable plan and Defendants remain concerned about delays during any upcoming trial, they are free

to request a conference with the Court. However, the Motion (ECF No. 411) is hereby DENIED.

       SO ORDERED.

                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 20th day of December, 2019.
